DETAILED ACTION
Claims 1-20 are pending in this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2, 9, 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The claims require “the particular data object type is configurable.”



That said, the examiner must construe claim limitations as specifically provided, and not based on speculation as to what the claims may have been intended to mean.  Here, the claims require that the data object type is configurable.  The examiner finds no support in the written description that the template of how the data object type is defined may be altered any entity.  E.g. Assume that contact object types previously contained fields such as first name, last name, address, phone number, and email, and further assume there is a desire to add a field for Youtube or Twitter or Facebook.  The claim supposedly permits some administrator or user to modify the “Contact” type to include a YouTube/Twitter/Facebook field.  The examiner found no support in the written description of configuring a type.

Claims 4, 11, 17, and all claims dependent therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims require “the particular data object type being a Contact.”



Moreover, it is unclear if the text grants patentable weight at all.  If whether a “Contact” object type is defined by whether the data object contains contact information, then the claim limitation is stored information that does not provide additional functionality to any medium the object is stored upon, and therefore constitutes non-functional descriptive material.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 8, 10, 12-14, 16, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathematica 11.2, hereinafter Mathematica, w/evidence of features from:
Quick Revision History (https://www.wolfram.com/mathematica/quick-revision-history.html) demonstrating that version 11.2 was in use/on sale for more than a year before the instant application’s filing date of 31 Jan 19

Wolfram Mathematica Online: Bring Mathematica to life in the cloud (https://web.archive.org/web/20180104005619/https://www.wolfram.com/mathematica/online/) hereinafter Wolfram-Cloud [as captured by archive.org on 4 Jan 18]
Machine Learning (https://reference.wolfram.com/legacy/language/v11.2/guide/MachineLearning.html) hereinafter Wolfram-ML
Predict (https://reference.wolfram.com/legacy/language/v11.2/ref/Predict.html) hereinafter Wolfram-Predict
TimeSeries (https://reference.wolfram.com/legacy/language/v11.2/ref/TimeSeries.html) hereinafter Wolfram-TimeSeries
DeleteDuplicates (https://reference.wolfram.com/legacy/language/v11.2/ref/DeleteDuplicates.html) hereinafter Wolfram-DeleteDuplicates
ServiceExecute (https://reference.wolfram.com/legacy/language/v11.2/ref/ServiceExecute.html) hereinafter Wolfram-ServiceExecute

GetIntoPC, Wolfram Mathematica 11.2.0.0 Free Download 1(https://getintopcsoftware.com/maths/wolfram-mathematica-11-2-0-0-free-download/) hereinafter MathematicaGUI
In view of Zhijian et al., How to predict the rows of a table using machine learning? (https://stats.stackexchange.com/questions/200684/how-to-predict-the-rows-of-a-table-using-machine-learning) hereinafter Zhijian
With respect to claim 1, Mathematica was A system comprising: 
a database system implemented using a server system (Wolfram-Cloud, Everything Is in the Cloud->Share Data In Cloud, “Store your data in the cloud and retrieve it from anywhere” shows 
obtaining data (Wolfram-Cloud, Seamlessly Integrated with the Desktop -> Upload Any Notebook) from one or more data sources (inherent), the data pertaining to data objects of a particular data object type (Non-functional descriptive material  (1) stored data (2) sources are not claimed as part of the system, so not functionally related to a substrate);
storing the data in at least one memory (inherent to operation of computer); 
performing de-duplication on the stored data to remove duplicate data from the stored data (Wolfram-DeleteDuplicates generally shows how Mathematica performs this function   )
 
after performing de-duplication on the stored data (It is implicit clean data before processing it), filtering the stored data based, at least in part, upon one or more criteria such that filtered data includes two or more sets of data (Wolfram-TimeSeries, BasicExamples->Create a time series from some values and times shows creating a time series and there are 6 data points in said time series. ->Visualize the path shows data is assigned to a different time,), each of the sets of data pertaining to the particular data object type (non-functional descriptive material) and corresponding to a different period of time (at this point, non-functional descriptive material.  However, note that this is an inherent characteristic of time series data, and furthermore, Wolfram-TimeSeries BasicExamples-Create a time series from 
determining, from the first one of the sets of data… a first value during a corresponding first period of time (inherent to providing time series data);
determining, from a second one of the sets of data…data generated during a corresponding second period of time that is subsequent to the first period of time (again, inherent to time series data, other than the trivial instances of the empty set or a single observation);
predicting a quantity […]during a third period of time according to the criteria (Wolfram-Predict->Basic Examples->Predict the value of a new example, given its feature shows prediction model predicting a value based on some input; use of time series to train would have the model use time as the input feature) based, at least in part, on the two datasets (Wolfram-Predict->Basic Examples>train a predictor function on a set of examples shows prediction model trained on previous data);

providing an indication of the predicted output value during the third period of time according to the criteria (Wolfram-Predict, Basic Examples->Predict the value of a new example, given its feature Out[3] shows a value for an input value). 


determining, from a first one of the sets of data, a first quantity of data objects of the particular data object type that were generated during a corresponding first period of time; 
determining, from a second one of the sets of data, a second quantity of data objects of the particular data object type2 that were generated during a corresponding second period of time that is subsequent to the first period of time; 

that the first value is a prediction of a first number of data object type to be generated;
and that that the provided predicted output value is that of created objects of a type.

In Zhijian teaches the desire to use predictive analysis to predict the number of database rows in a table (reads: objects of a particular type).  The comment by RUser4512 teaches determining the number of rows in a database table, thereby showing the use of pattern classification or histograms for predictive analysis on the number of rows expected to be in a database table based on time.  As such, it teaches:
the determined “first value” is a first quantity of data objects of the particular data object type that were generated during a corresponding first period of time (First time, number of rows in a table); 
the determined “second value” is a second quantity of data objects of the particular data object type that were generated during a corresponding second period of time that is subsequent to the first period of time (second time, number of rows in a table); 
The combined teachings of Mathematica and Zhijian therefore teach 
the predicted “quantity” and “predicted output value” during the third period of time is a prediction of a number of data object type to be generated (Mathematica teaches the steps above, and Zhijian teaches the application of those steps to the problem of predicting the expected number of rows in a table);

Mathematica and Zhijian are directed to machine learning.  It would have been obvious to those of ordinary skill in the art to combine the teachings of the references of using a known generic technique to data ready to be applied to that technique – namely, data cleaning for predictive analysis for time series data is known, and the ability to represent the number of instantiated objects of a type was known, and application of predictive analysis to the time series representation of objects yields a prediction of the number of instantiated objects of a type in a period of time.

Independent claims 8 and 14 are respectively Beauregard and method claims with similar claim text, and are mapped and motivated accordingly.

With respect to claims 3, 10, 16, Mathematica teaches providing a graphical user interface (GUI) including a user interface object for display by a client device (MathematicaGUI image 2 shows a GUI reflecting the interface of Mathematica version 11); 
obtaining an indication of user input received via the user interface object, the indication of user input indicating a configuration of the criteria (MathematicaGUI image 2 left side shows In[n] where n is a number that is the nth command for some session, and right side shows GUI customization options), the criteria including one or more of: a type of industry, a geographic region, or time period criteria (non-functional descriptive material, per the DiStefano test.). 

With respect to claims 5, 12, 18, Mathematica performed the database system further configurable to cause:
predicting the quantity of data objects of the particular data object type to be generated during the third period of time according to the criteria based, at least in part, on social data, wherein the criteria indicate at least one of: a source of the social data or a type of the social data (Wolfram-ServiceExecute executes requests on external services.  BasicExamples and Scope both expressly use Twitter as a demonstrative example, thus showing that using Twitter as a data source may be an express criterion). 

With respect to claims 6, 13, 19, the combination of Mathematica and Zhijian teaches predicting the quantity of data objects of the particular data object type to be generated during the third period of time further based, at least in part, on information (Wolfram-Predict, the use of training data shows that the predictions are made responsive to information) pertaining to a product or service that has been released or is scheduled to be 3

Claims 2, 9, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathematica and Zhijan as applied to claims 1, 8, 14, in view of Data Dictionary: Standard v1.1 Tweet Objects (https://developer.twitter.com/en/docs/twitter-api/v1/data-dictionary/object-model/tweet) hereinafter TwitterAPI-TweetObject
w/evidence of date from: https://developer.twitter.com/en/docs/twitter-api4
With respect to claims 2, 9, 15, Mathematica discloses retrieval of Twitter data (Wolfram-ServiceExecute shows gathering data from Twitter for statistical analysis), but the combination of Matematica and Zhijian does not teach the particular data object type is configurable.

TwitterAPI-TweetObject teaches that the particular object type is configurable (Tweet Objects include deprecated attributes, which indicates that the object type Tweet was reconfigured at one point in this past).

Mathematica and Zhijian are directed to machine learning and Twitter teaches that Tweets are configurable.  It would have been obvious to those of ordinary skill in the art at the time of filing to combine the teachings of the references since the use of Twitter data is expressly suggested by some of the Mathematica ServiceExecute examples.

Claims 7, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mathematica and Zhijain as applied to claims 1, 14, in view of Marcus et al., weighting time series data for prediction (https://stats.stackexchange.com/questions/192970/weighting-time-series-data-for-prediction) hereinafter Marcus
With respect to claims 7, 20, Mathematica and Zhijian does not teach
predicting the quantity of data objects of the particular data object type to be generated during the third period of time according to the criteria using a computer-generated model based, at least in part, on a first weight associated with the first quantity of data objects of the particular data object type that were generated during the corresponding first period of time and a second weight associated with the second quantity of data objects of the particular data object type that were generated during the second period of time. 
Marcus teaches on a first weight associated with the first quantity of data objects of the particular data object type that were generated during the corresponding first period of time (“weight data so that more recent fixtures will be considered more…”) and a second weight associated with the 

Mathematica, Zhijian, and Marcus are directed to machine learning on time series data.  It would have been obvious to those of ordinary skill in the art at the time of filing to combine the teachings of the references in order to provide additional weight to the strength of modern marketing strategies.

Remarks
All portions of all references cited in the course of prosecution of this application, in this or any previous office action, are hereby employed in support of the current rejections for clarity and to preserve their viability as evidence upon any future appeal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Anna RG et al., Preprocessing in Data mining? (https://datascience.stackexchange.com/questions/6908/preprocessing-in-data-mining) hereinafter ML-Preprocessing
Conventionality of data cleaning

Huisman et al., Data cleaning, wrangling, munging with Mathematica (https://web.archive.org/web/20170604071414/https://community.wolfram.com/groups/-/m/t/855088)
Mathematica functions generally used for data cleaning.
Archive.org capture on 4 Jun 17

Ferlitsch, Machine Learning – Splitting Datasets (https://www.slideshare.net/AndrewFerlitsch/machine-learning-splitting-datasets) hereinafter Fertlitsch 
Splitting historical datasets into different roles such as training and testing.  This was a previously contemplated interpretation of the “two sets” of data in the independent claim; the current interpretation of time series data intervals as the different sets is a better fit with how it addresses other limitations.  This is recorded here to illustrate how the actual process being claimed is so broad as to admit to several interpretations by conventional statistical/learning processes.  Of course, there is nothing intrinsically attempting to claim a genus, but to do so in a well-studied field makes it difficult to avoid rejection by prior art.
Note: text at bottom of webpage capture reflects the slides in the presentation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON G LIAO whose telephone number is (571)270-3775.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON G LIAO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        24 Feb 21


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The examiner has used this site only for the evidentiary value of the screenshot images showing the Mathematica 11.2 GUI 2.  The examiner does not suggest attempting to download any software from this site.  Wolfram itself provides a free license for Wolfram Engine and free trials of Mathematica.
        2 This is not non-functional descriptive material.  As noted in the FAOM rejection for claim 4 and similar, “type” isn’t being claimed in a context such that it infers a data structure.  However, even putting that aside, applicants have not claimed a limitation on stored data in these steps.  The claim requires that some determination is made of some state.  This is does not fall into a descriptive material analysis at all, for the same reason that one can patent training  a neural network to determine whether a block of text seems “Shakespearian” even though one cannot patent the text of Hamlet.
        3 Of note: the interpretation of non-functional descriptive material is possible because the text is expressly attempting to limit the meaning of information (which, due to the context of the claim as a whole, is understood as necessarily stored information).  Were the claim to set forth the use of 
        4 Note: to simplify paperwork, a screenshot of this page attesting that the v1.1 API was launched in 2012 (well before the filing date) is provided as a cover sheet to the file wrapper copy of TwitterAPI-TweetObject instead of as a separate reference.